COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER DENYING MOTION FOR REHEARING

Appellate case name:      In re Christopher Augustine Gabel

Appellate case number:    01-22-00110-CV

Trial court case number: 2018-67980

Trial court:              257th District Court of Harris County

Date Motion filed:        June 16, 2022

Party filing motion:      Relator

        It is ordered that Relator’s Motion for Rehearing of 2 June 2022 Order Denying Relator’s
Petition for Writ of Mandamus and 2 June 2022 Order Denying Writ of Prohibition is denied.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting for the Court

Panel consists of Justices Kelly, Countiss, and Rivas-Molloy.

Date: July 21, 2022